United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-60403
                        Conference Calendar


SHAUNTELL MAURICE SUMMERALL,

                                         Plaintiff-Appellant,

versus

DR. LORENZO CABE, Doctor, Medical Personnel; DR. CHERIE PETTIT,
Doctor, Medical Personnel; DR. “UNKNOWN” TOUCHSTONE, Doctor,
Medical Personnel; GREGORY JOHNSON; JESSIE J. STREETER; JEFFERY
HUNTER; ANTHONY STANDLEY; JEFFERY CARVER; MORRIS JOHNSON,

                                         Defendants-Appellees.

                       --------------------

          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:04-CV-165

                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges

PER CURIAM:*

     Shauntell Maurice Summerall, Mississippi prisoner # R6322,

has filed an application to proceed in forma pauperis (IFP) on

appeal following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint for failure to state a claim for which relief

could be granted.   Summerall is effectively challenging the

district court’s certification that he should not be granted IFP


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60403
                                -2-

status because his appeal is not taken in good faith.     See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.

§ 1915(a)(3); FED. R. APP. P. 24(a).

     Summerall’s assertion that he did not receive the order

denying him IFP which contained the Baugh certification is not

supported by the record, which contains two signed

acknowledgments by Summerall that he received the district

court’s orders dated May 25, 2005, which included the IFP denial

and certification.

     By failing to direct his motion solely to the district

court’s reasons for the certification decision, Summerall has

effectively abandoned the only issue that is properly before this

court.   See Baugh, 117 F.3d at 202; Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).   Accordingly, Summerall’s request

for IFP status is denied, and his appeal is dismissed as

frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous and the district

court’s dismissal of the complaint for failure to state a claim

count as two strikes for purposes of 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996); 28 U.S.C.

§ 1915(e)(2)(B)(i).   Summerall is cautioned that if he

accumulates three strikes, he will not be permitted to proceed

IFP in any civil action or appeal filed while he is incarcerated

or detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).
                         No. 05-60403
                              -3-

    IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.